Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US-5241768) in view of Skoog (US-6367181).
	As to claims 1-3, 6, 10, 11, Thompson teaches a placard holding comprising a plate 14 that is proportional to the size of the placard M, a frame comprising parallel bars 18 and a crossbar 16, and a plexiglass 12 coupled over the frame (see Thompson figure 1, 2, column 3 lines 45-65).
The specific dimensions are not patentable because they are not critical to any functional purpose of the invention and merely changing the size of any component is within the ordinary capabilities of one skilled in the art and would have been obvious in order to adapt the device to a differently sized placard, or display space. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  As such, it would have been obvious to one of ordinary skill in the art to construct the plate of the claimed dimensions to provide a placard holder for a different shape placard.
Thompson lacks apertures and rivets.  Skoog teaches a display holder with a plate and a transparent cover and a spacer frame (see Skoog figure 3) and further including apertures drilled for rivets 18 (see Skoog column 2 line 67 to column 3 line 4 and column 3 lines 22-28).  It would have been obvious to one of ordinary skill in the art to form the placard holder of Thompson with apertures and rivets as taught by Skoog, in order to attach the holder to a vehicle with predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US-5241768) in view of Skoog (US-6367181) and further in view of Knapschaefer (US-2015/0068076).
As to claim 7, Thompson does not teach that the spacer pieces 18, 16 are aluminum.  Knapschaefer teaches a placard holder comprising a frame and a transparent cover and teaches that plexiglass and aluminum are appropriate materials for any of the pieces thereof. (see Knapschaefer paragraphs 0046, 0048).  It would have been obvious to one of ordinary skill in the art to make the spacer frame pieces of Thompson from aluminum in order to make the holder strong, lightweight and weather resistant and further since the mere selection of materials from among those known in the art requires only routine skill in the art and would have yielded predictable results.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
The applicant argues with respect to claim 9 that the claimed dimensions of a 12x12 plate combined with a 12x11.5 inch Plexiglas provides a difference that is critical for the functioning of the disclosed placard holder.  This is not persuasive because 1) there is no description of such a critical function in the disclosure, and 2) the specification exhaustively denies the criticality of any aspect of the invention by reiterating that the specific embodiments of the disclosure are merely exemplary and are NOT meant to limit the claimed subject matter:
In paragraph 0012: “Subject matter may, however, be embodied in a variety of different forms and, therefore, covered or claimed subject matter is intended to be construed as not being limited to any exemplary embodiments set forth herein; exemplary embodiments are provided merely to be illustrative. Likewise, a reasonably broad scope for claimed or covered subject matter is intended. Among other things, for example, the subject matter may be embodied as methods, devices, components, or systems. The following detailed description is, therefore, not intended to be taken in a limiting sense.” 
In paragraph 0013: “The word "exemplary" is used herein to mean "serving as an example, instance, or illustration." Any embodiment described herein as "exemplary" is not necessarily to be construed as preferred or advantageous over other embodiments. Likewise, the term "embodiments of the present invention" does not require that all embodiments of the invention include the discussed feature, advantage, or mode of operation.”
In paragraph 0015: “The description is not to be taken in a limiting sense but is made merely for the purpose of illustrating the general principles of the invention, since the scope of the invention will be best defined by the allowed claims of any resulting patent.”  
A person having ordinary skill in the art reading this description would conclude that none of the limitations in any of the claims are critical to the operation of the disclosed device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636